Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mertz et al (2018/0269964).
In regard to claim 1, Mertz et al teach a method of restoring lost signal (paragraph 117) comprising the steps of: receiving, at an optical switch (figure 8, element 230a), a first optical signal (224) having a first optical spectrum with data encoded (by 220a) into the first optical signal, the first optical signal being transmitted from a first optical module (210a); receiving, at the optical switch (figure 8, element 230a), a second optical signal (216a) having a second optical spectrum corresponding  to the first optical spectrum without data encoded into the second optical signal (paragraph 37), the second optical signal transmitted from an amplified spontaneous emission source (212a); detecting, at a first photo detector (234),  a loss of optical spectrum in the first optical signal (paragraph 100 and paragraph 67), and switching, in response to detecting the loss of optical spectrum in the first optical signa, the optical switch from passing the first optical signa to passing the second optical signal thereby supplying at least one idler carrier without data imposed (paragraph 67, “In the event, one of the transmitters (106) is disabled or a loss of signal (LOS) is detected, ASE light from the idler light source 134 input to the wavelength selective switch 114 may be spectrally shaped to correspond to the spectrum and power of the optical carriers corresponding to optical channels that would otherwise be output from the disabled transmitters 106”).
Although Mertz et al does not specifically teach that his device is used “in a submarine line”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In regard to claims 6 and 12, see paragraph 117. Mertz et al teaches the device switches from the idler/ASE signal to the data carrier upon restoration of the failed transmitter. Although Mertz et al do not specifically teach that this is determined by the photodetector, the examiner is relying on common knowledge in the art that a restoration system has to in some way determine that there is restoration in order to provide the switching. It is abundantly well known to do this be detecting with a photodetector in optical restoration systems that the system has been restored and to turn off an unneeded signal (in this case the ASE signal of paragraph 117). Mertz et al teach switching, in response to detecting the restoration of the lost optical spectrum in the first optical signal after confirmation from element management software (programmed controller of paragraph 117), the optical switch from passing the second optical signal to passing first optical signal.
	In regard to claim 7, Mertz et al teach a method comprising the steps of: detecting a loss of spectrum in an optical signal having an optical spectrum (Mertz claim 1), the optical signal being transmitted from a first optical module to a second optical module (Mertz et al claim 1, first node to a second node);  in response to detecting the loss of spectrum in the optical signal, supplying at least one idler carrier (212a) without data imposed into the optical spectrum transmitted from the first optical module to the second optical module, the idler carrier being amplified spontaneous emission light having a frequency corresponding to the optical spectrum; wherein supplying at least one idler carrier without data imposed into the optical spectrum transmitted from the first optical module to the second optical module, is defined further as: receiving (at 224a), by an optical switch (230a), first light having a frequency with data encoded (by 226a) into the first light, and second light (216a) having a frequency without data encoded into the second light; and switching the optical switch from passing the first light to passing the second light thereby supplying at least one idler carrier without data imposed into the optical spectrum.
In regard to claim 7, see figures 7 and 14 of Mertz et al. The difference between claim 1 and claim 7 appears to be the slices of the frequency band. See figure 7A of Mertz et al which shows the slices (each frequency) of the data channels. See figure 7C which shows the frequency of the ASE corresponding to the plurality of optical slices. See figure 7D which shows the second light having a frequency corresponding to the plurality of optical slices without data encoded into the second light (178). Figure 7E shows the data signals on frequency slices shown as 174. The idler light is shown as 178.
In regard to claim 13, Mertz et al teach an optical module (206a), comprising: a receive port (input to element 230a) for receiving a first optical signal from a first optical module (210a), the first optical signal having a signal spectrum encompassing a plurality of optical slices (slices shown in figures 7 as discussed above); an ASE source (212a), the ASE source outputting a second optical signal having a signal spectrum encompassing the same plurality of optical slices as the first optical signal (as discussed with regard to claim 7 and figures 7); an optical switch (230a) having a first optical input (224a), a second optical input (216a), and an optical output (204a), the optical switch configured to receive the first optical signal from the first optical module at the first optical input224a), receive the second optical signal from the ASE source at the second optical input (216a), output the first optical signal from the optical output, and, upon detecting a loss of signal spectrum in the first optical signal, switch from outputting the first optical signal to outputting the second optical signal from the optical output (paragraph 100); and a transmission port for sending the first optical signal or the second optical signal from the optical module to a second optical module (see figure 1, the signal is inherently sent to another device/module or there would be no reason to send it).
In regard to claim 20, while Mertz teaches a photodetector at the output of 202, the examiner is relying on common knowledge in the art that it is well known to monitor a signal in an individual path  or at an individual transmitter in a WDM system in order to accurately address when there is a fault within a specific transmitter (210, for example). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use a monitoring photo detector in the path between 218a and 230a since Mertz teaches that he determines when this signal is not available and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	Allowable Subject Matter
Claims 2-6, 8-11 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In regard to claims 2, 8 and 14; while Mertz teaches a separate embodiment with an attenuator (figure 12) and a multiplexer, this is an alternative to the switch of figure 8. Mertz et al do not teach, nor render obvious using an attenuator with a switch of claims 2, 8 and 14.
In regard to claims 4, 10 and 17; Mertz does not teach, nor render obvious a Wavelength Selective Switch shich drops a secong portion of the ASE signal. 
Conclusion
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883